DETAILED ACTION
Election/Restrictions
1.	Applicant's election with traverse of the species of (1) Atorvastatin (statin compound, first compound in Table in claim 6); (2) Heart (single organ); (3) Thrombosis (single source); and (4) Myocyte cell death (specific damage), in the reply filed on April 28, 2021 is acknowledged.  
	The traversal is on the ground(s) that the examiner has not provided adequate reasons and/or examples to support a conclusion of patentable distinctness between the identified species since “statins” is not the technical feature for analysis.  Applicant contends that the special technical feature is “the use of a statin for directly treating or preventing ischemic-related damage in a subject and effectively defining a new patient group.” This is not found persuasive because under PCT Rule 13.1:
The international application shall relate to one invention only or to a group of inventions so 	linked as to form a single general inventive concept.

	Applicants’ instant claims do not relate to a single invention, the application is drawn to multiple product inventions.  The multiple inventions are not so linked as to form a single general inventive concept because according to PCT Rule 13.2:
	Where a group of inventions is claimed in one and the same international application, the 	requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a 	technical relationship among those inventions involving one or more of the same or 	corresponding special technical features.  The expression “special technical features” shall mean 	those technical features that define a contribution which each of the claimed inventions, 	considered as a whole, makes over the prior art.

Applicants’ instant claims do not contain a special technical feature that defines a contribution over the prior art.  Attached to the instant office action is a copy of a reference that provides that the technical feature, which can be taken as a whole amongst all the alternatives, as depicted above, is not a 'special technical feature' as 
	The determination whether a group of inventions is so linked as to form a single general inventive 	concept shall be made without regard to whether the inventions are claimed in separate claims or 	as alternatives within a single claim.

Therefore, since the claims do not contain a special technical feature which defines a contribution over the prior art, the Examiner may determine within a single claim that the inventions are not so linked as to form a single general inventive concept.
Therefore, the finding of Lack of Unity is still deemed proper.
2.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).




3.	As such, species of statins other than atorvastatin are presently withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on February 24, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 7-10, 12, 13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

7.	In the present instance, claim 4 recites the broad recitation “wherein the compound is administered not more than 60 minutes after the onset of ischemia,” and the claim also recites “preferably not more than 45 minutes after the onset of ischemia” and recites “more preferably not more than 30 minutes after the onset of ischemia” and recites “more preferably not more than 20 minutes after the onset of ischemia” and recites “more preferably not more than 15 minutes after the onset of ischemia,” which are narrower statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the features introduced by such narrower language are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
	Under its broadest reasonable interpretation, claim 4 recites “wherein the compound is administered not more than 60 minutes after the onset of ischemia.”

8.	Claim 5 recites the broad recitation “wherein the compound is administered at least 15 minutes prior to reperfusion,” and the claim also recites “preferably at least 20 minutes prior to reperfusion” and recites “more preferably at least 30 minutes prior to reperfusion” and recites “more preferably at least 45 minutes prior to reperfusion” which are narrower statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the features introduced by 
	Under its broadest reasonable interpretation, claim 5 recites “wherein the compound is administered at least 15 minutes prior to reperfusion.”

9.	Claim 6 recites the broad recitation “wherein the compound is selected from the compounds listed in the following Table:…” and the claim also recites “wherein, preferably, the compound is selected from the group consisting of atorvastatin, the -hydroxy acid form of simvastatin, simvastatin, cerivastatin, fluvastatin, lovastatin, mevastatin, pitavastatin, pravastatin and rosuvastatin,” and recites “wherein, more preferably, the compound is atorvastatin (formula I) or the b-hydroxy acid form of simvastatin of formula II,” and recites “wherein, most preferably, the compound is atoravastatin (formula I) or the (3-hydroxy acid form of simvastatin of formula III:…” which are narrower statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the features introduced by such narrower language are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
	Under its broadest reasonable interpretation, claim 6 recites “wherein the compound is selected from the compounds listed in the following Table.”

10.	Claim 7 recites the broad recitation “wherein the compound is administered at a dosage in the range of from 0.1 to 1 mg/kg body weight,” and the claim also recites “preferably from 0.2 to 0.8 mg/kg body weight,” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt 
	Under its broadest reasonable interpretation, claim 7 recites “wherein the compound is administered at a dosage in the range of from 0.1 to 1 mg/kg body weight.”

11.	Claims 8 and 20 recite the broad recitation “wherein the ischemia is produced in a tissue or organ selected from the group consisting of heart, brain, kidney, intestine, pancreas, liver, lung, skeletal muscle and combinations thereof,” and the claims also recites “wherein, preferably, the ischemia is produced in the heart,” which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the features introduced by such narrower language are (a) merely exemplary of the remainder of the claims, and therefore not required, or (b) a required feature of the claims.
	Under their broadest reasonable interpretation, claims 8 and 20 recite “wherein the ischemia is produced in a tissue or organ selected from the group consisting of heart, brain, kidney, intestine, pancreas, liver, lung, skeletal muscle and combinations thereof.”

12.	Claims 9 and 19 each recite the broad recitation “wherein the ischemia-related damage is due to an ischemia caused by atherosclerosis, thrombosis, thromboembolism… or a combination of two or more of these,” and the claims also recite “wherein, preferably, the ischemia is related to ST-elevated myocardial infarction, non-ST-elevated myocardial infarction or unstable angina,” which is the narrower 
	Under their broadest reasonable interpretation, claims 9 and 19 each recite “wherein the ischemia-related damage is due to an ischemia caused by atherosclerosis, thrombosis, thromboembolism… or a combination of two or more of these.”

13.	Claim 10 recites the broad recitation “wherein the ischemia-related damage consists of at least one damage selected from the group consisting of myocyte cell death” and the claim also recites “(preferably through necrosis and/or apoptosis, more preferably through necrosis),” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
	Under its broadest reasonable interpretation, claim 10 recites “wherein the ischemia-related damage consists of at least one damage selected from the group consisting of myocyte cell death.”

14.	Claims 12 and 18 each recite the broad recitation “wherein the prevention/reduction of ischemia-related damage comprises or consists of a reduction of the infarct size caused by ischemia,” and the claim also recites “preferably a reduction of myocardial damage,” which is the narrower statement of the range/limitation; and the claims recite the broad recitation “wherein the prevention/reduction of ischemia-and the claims recite the broad recitation “wherein the prevention/reduction of ischemia-related damage comprises or consists of the reduction of the inflammatory response in blood cells” and the claims also recite “preferably in leukocytes,” which is the narrower statement of the range/limitation; and the claims recite the broad recitation “triggered by ischemia and/or reperfusion,” and the claims also recite “preferably triggered by ischemia,” which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the features introduced by such narrower language are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) required features of the claim.
	Under their broadest reasonable interpretation, claims 12 and 18 each recite “wherein the ischemia-related damage is due to an ischemia caused by atherosclerosis, thrombosis, thromboembolism… or a combination of two or more of these,” and/or “wherein the prevention/reduction of ischemia-related damage comprises or consists of the reduction of the inflammatory response in blood cells, triggered by ischemia and/or reperfusion.”

15.	Claims 13 and 17 each recite the broad recitation “wherein the prevention/reduction of ischemia-related damage comprises or consists of a reduction in scar size in the post-ischemic tissue,” and the claim also recites “preferably in post-ischemic cardiac tissue,” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the 
	Under their broadest reasonable interpretation, claims 13 and 17 each recite “wherein the prevention/reduction of ischemia-related damage comprises or consists of a reduction in scar size in the post-ischemic tissue.”

16.	Claims 15 and 16 each recite the broad recitation “wherein the subject suffers from dyslipidemia,” and the claims also recite “wherein, preferably said dyslipidemia is hypercholesterolemia,” which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the features introduced by such narrower language are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Under their broadest reasonable interpretation, claims 15 and 16 each recite “wherein the subject suffers from dyslipidemia.”

Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
19.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vilahur et al, WO 2015181216 A1 in view of Wu et al (BMC Nephrology 2014), as evidenced by https://www.merckmanuals.com/professional/endocrine-and-metabolic-disorders/lipid-disorders/dyslipidemia (hereafter referred to as “MerckManuals.com”).
	Claim 1 is directed to a method for the prevention and/or reduction of ischemia-related damage in a subject, comprising administration of a compound that is a statin (more specifically, atorvastatin (claim 6)) to the subject by intravenous administration after the onset of ischemia, but prior to reperfusion, wherein the compound is to be administered as early as possible after the onset of ischemia, in a single dose (claim 3). Claim 2 limits wherein ischemia-related damage is the damage caused by ischemia during the ischemic period after the onset of ischemia, but prior to reperfusion.  Claim 4 limits wherein the compound is administered not more than 60 minutes after the onset of ischemia. Claim 5 limits wherein the compound is administered at least 15 minutes prior to reperfusion. Claim 7 limits wherein the compound is administered at a dosage in the range of from 0.1 to 1 mg/kg body weight. Claims 8 and 20 limit wherein the ischemia is produced in a tissue or organ selected from the group consisting Claims 9 and 19 limit wherein the cause of the ischemia-related damage is due to an ischemia caused by atherosclerosis, thrombosis, thromboembolism, lipid-embolism, bleeding, stent, surgery, angioplasty, bypass surgery, organ transplantation, stress-induced cardiomyopathy (Takotsubo syndrome), vasoconstriction, ST-elevated myocardial infarction, non-ST-elevated myocardial infarction, unstable angina, or a combination of two or more of these. Claim 10 limits wherein the ischemia-related damage consists of myocyte cell death or damage caused by intracellular pH acidification due to ischemia and/or damage caused by an inflammatory response due to ischemia, and claim 11 limits wherein said damage comprises or consists of damage to myofibrils. Claims 12 and 18 limit wherein the ischemia-related damage is due to an ischemia caused by atherosclerosis, thrombosis, thromboembolism… or a combination of two or more of these, and/or wherein the prevention/reduction of ischemia-related damage comprises or consists of the reduction of the inflammatory response in blood cells, triggered by ischemia and/or reperfusion. Claims 13 and 17 limit wherein the prevention/reduction of ischemia-related damage comprises or consists of a reduction in scar size in the post-ischemic tissue. Claim 14 limits wherein the subject is human. Claims 15 and 16 limit wherein the subject suffers from dyslipidemia.
	Vilahur et al disclose a method of prevention or treatment of ischemia/ reperfusion-related damage in a subject, comprising intravenous administration of a statin, specifically simvastatin, in Example 1 (pages 56-70), to a subject during ischemia (75 min after onset, see page 57 at line 10) and prior to reperfusion, see page 4, lines 29-31 through page 5, lines 1-5. Vilahur et al teach wherein treatment comprises preventing Vilahur et al teach that the subject to be treated is a mammalian subject, preferably a human, (see page 12, lines 30-31 through page 13, lines 1-4), and teach intravenous dosage of from 0.1 to 1 mg/kg body weight (see page 34 at lines 9-11), preferably at least 15 minutes prior to reperfusion (see page 39 at lies 22-26). Vilahur et al discuss wherein the ischemia/reperfusion injury to be prevented or treated occurs in a tissue or organ of the subject, wherein organs include heart, brain, kidney, intestine, pancreas, liver, lung, skeletal muscle (see page 49 at lines 10-15).  Vilahur et al teach wherein the administration of simvastatin favors reparative scar formation in post-ischemic tissue, (see page 66 at lines 11-31 through page 67, lines 1-16).  Vilahur et al teach the administration of simvastatin intravenously 15 min prior to reperfusion in a swine model of diet-induced hypercholesterolemia on page 68 at lines 5-15 (hypercholesterolemia is a type of dyslipidemia, evidenced by MerckManuals.com at page 1, under “Classification of Dyslipidemia”).  Vilahur et al teach wherein the ischemia-related damage consists of myocyte cell death, “[t]he accumulation of excess lipid within cardiomyocytes may lead to the production of toxic lipid intermediates, which can induce cell death,” see page 49 at lines 4-5.
	As such, Vilahur et al disclose a method of prevention and/or reduction of ischemia/ reperfusion-related damage in a subject, comprising intravenous administration of simvastatin to a subject after onset of ischemia and prior to reperfusion, but do not explicitly disclose the administration of atorvastatin. 
	Yet, Vilahur et al disclose preferred statins for use in the prevention and/or treatment of ischemia/reperfusion in a subject in Table 1, wherein atorvastatin is the first statin listed at pages 15-16. 
	Wu et al teach that intravenous administration of atorvastatin 30 minutes after the onset of ischemia mitigated the course of ischemic acute renal failure (ARF) in rats by significantly ameliorating post-ischemic acute tubular necrosis and considerably limiting the structural damage after ischemia  (see page 6, under “Discussion,” bottom of left column through right column).
	Thus it would be prima facie obvious to one skilled in the art to modify the disclosure of Vilahur et al by substituting atorvastatin for simvastatin in a method of preventing or reducing ischemia-related damage in a subject in need thereof.  And, as noted by the court in In re Font, 675 F.2d 297 (CCPA 1982), an express suggestion to substitute one equivalent component (i.e., an equivalent statin) for another is not necessary to render such substitution obvious. In the instant case, (1) the prior art element of Wu et al performs the function specified in the claim with only insubstantial differences; (2) the claimed component (i.e. atorvastatin) and its function was known in the art; (3) a person of ordinary skill in the art would have recognized the interchangeability of the elements and could have substituted one known element for another; and (4) the results of the substitution would have been predictable.
	Claims 11, 12 and 18 are drafted in terms of the intended benefits of the prevention/reduction of ischemia-related damage following administration of the recited statin. However, a claimed method may be obvious because it was suggested by, or similar to, a prior art method even though a particular benefit of the claimed method asserted by Applicant is not expressly disclosed in the prior art. It is the differences in In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). In this case, the benefits of the prevention/reduction of ischemia-related damage is considered a latent property of the administration of  the statins disclosed by Vilahur et al and Wu et al and the alleged unexpected result(s) do not confer patentability. 
	Accordingly, instant claims 11, 12 and 18 are also rejected as prima facie obvious.
Conclusion
20.	In conclusion, claims 1-20 are pending in the application, and all claims are currently rejected. No claim is allowed.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANET L COPPINS/Examiner, Art Unit 1628   

/CRAIG D RICCI/Primary Examiner, Art Unit 1611